ORDER
PER CURIAM.
Movant Jerome Morris-Bey appeals the judgment denying his Rule 29.15 motion for post-conviction relief without an evi-dentiary hearing. We previously affirmed Movant’s conviction for stealing, third offense, in violation of section 570.040, RSMo Cum.Supp.1999, on direct appeal. State v. Morris, 968 S.W.2d 473 (Mo.App. E.D. 1998). In this appeal, Movant challenges his trial counsel’s failure to object to the prosecutor’s statements during voir dire regarding the term “beyond a reasonable doubt.”
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).